Citation Nr: 0844506	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibroids.

2.  Entitlement to service connection for stress urinary 
incontinence (claimed as frequent urination).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a stomach 
condition, to include as secondary to medications used to 
treat service-connected disability.

6.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 
2005, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for lumbar spine 
disability claimed as secondary to service-connected 
disability.  In September 2006, previously unconsidered 
service medical records (SMRs) were associated with the 
claims folder.  These records were in existence at the time 
of the previous final denial.  Accordingly, the new and 
material standard does not apply as VA must reconsider the 
claim on the merits.  38 C.F.R. § 3.156(c).

A December 2006 RO rating decision denied claims of service 
connection for fibroids, frequency urination, hemorrhoids, 
hypertension and a stomach condition.

In July 2008, the veteran and her daughter appeared and 
testified at a Travel Board hearing held before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran's SMRs for her period of active duty from October 
1976 to September 1989 are clearly incomplete.  In November 
2006, the RO made a formal finding that additional SMRs are 
unavailable for review.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992). 

In April 2006, the veteran reported relevant treatment at 
Darnell Army Hospital at Fort Hood, Texas from 1986 to 1989, 
and at the U.S. 5th General Hospital in Stuttgart, Germany 
from 1982 to 1985.  The RO has not attempted a direct search 
at these medical facilities for additional SMRs.  VA has an 
obligation to request records directly from these treating 
military facilities as the appellant has provided sufficient 
information to identify and locate the potential custodian of 
records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

The record also indicates that the veteran was employed with 
the U.S. Postal Service, had filed a worker's compensation 
claim for a back injury during her employment, and was 
medically retired from federal civilian service.  On remand, 
the RO should obtain all work physicals and examination 
reports in the possession of the U.S. Postal Service and all 
medical and legal documents in the possession of the U.S. 
Department of Labor and the Office of Personnel Management. 

With respect to the veteran's lumbar spine disability claim, 
the record reflects the veteran's treatment for lumbar strain 
as early as 1996 with X-ray examination in 1997 demonstrating 
possible degenerative disc disease of L4-5.  In October 2000, 
she incurred a work-related back injury resulting in lumbar 
stenosis secondary to a large disc herniation at L4-L5.

In support of her claim, the veteran submitted a June 2003 
statement from her treating VA clinician which stated as 
follows:

It is my opinion that the veteran's lower back 
condition is at least as likely as not related to 
service connected bilateral varicose vein 
condition due to weightbearing and ambulation 
changes.

In February 2004, the RO obtained the following opinion from 
a VA examiner:

The veteran's current back condition with DJD and 
herniated disc is less likely than not due to her 
condition of varicose veins.

On review of the record, the Board finds that both opinions 
fail to provide an adequate discussion of the evidence and 
rationale for the opinions expressed which would allow the 
Board to arrive at a fully informed evaluation of the 
underlying medical issue.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  In this respect, the June 2003 medical 
opinion fails to take into account the effects of the 
significant work-related back injury in 2000.  The February 
2004 VA opinion fails to take into account the veteran's gait 
abnormality secondary to service-connected disability, and 
the fact that she was treated for lumbar strain with possible 
degenerative disc disease of L4-5 prior to the back injury in 
2000.

Accordingly, the Board finds that medical opinion is 
necessary to decide her claim of service connection for 
lumbar spine disability.

In July 2008, the veteran testified that her current back 
pain, hemorrhoids, urinary frequency and hypertension first 
manifested after her last pregnancy in service.  She voiced 
her belief that her current fibroid disorder of the uterus 
was first manifested by excessive bleeding during menstrual 
cycles during service.  She also stated that her use of 
Motrin, to treat service-connected disability, has resulted 
in a chronic stomach disorder.  

Inasmuch as a significant portion of the veteran's SMRs are 
missing, and the fact that the veteran is competent to 
describe recurrent symptoms of back pain, hemorrhoids, and 
urinary frequency since service, the Board finds that medical 
opinion is necessary to determine the nature and probable 
etiology of these disorders.  See McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).   Furthermore, the veteran's VA 
clinical records reflect her report of stomach upset related 
to Motrin use.  The Board finds that medical opinion should 
also be obtained on this aspect of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Make the following efforts to obtain 
identified records in the possession of a federal 
agency:
       a) conduct direct searches for any available 
SMRs at Darnell Army Hospital at Fort Hood, Texas 
from 1986 to 1989, and at the U.S. 5th General 
Hospital in Stuttgart, Germany from 1982 to 1985;
       b) obtain all work physicals and examination 
reports in the possession of the U.S. Postal 
Service; and 
       c) obtain all medical and legal documents in 
the possession of the U.S. Department of Labor 
and the Office of Personnel Management.

2.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology 
of any currently present low back disability.  
The claims folder must be made available to the 
examiner for review.  Upon examination and review 
of the entire claims folder, the examiner should 
provide an opinion regarding whether it is at 
least as likely as not (i.e., probability of 50 
percent or greater) that any such current 
disability first manifested in service, is 
related to any disease or injury in service 
and/or was caused or aggravated by service-
connected disability.

The examiner should specifically address the 
veteran's complaint of back pain during a 
pregnancy in service, her available service 
medical records, her history of treatment and 
gait abnormality related to service-connected 
bilateral varicose veins and left femoral 
cutaneous nerve injury, her treatment for lumbar 
strain as early as 1996, x-ray findings of 
possible degenerative disc disease of L4-5 in 
1997, her work-related injury resulting in lumbar 
stenosis secondary to a large disc herniation at 
L4-L5 in 2000, her complaint of increased back 
pain following a March 2002 surgery for service-
connected left leg varicose veins, and the 
opinions of the VA clinician in June 2003 and the 
VA examiner in February 2004.

The examiner must provide a rationale for the 
opinion(s) reached with reference to the relevant 
evidentiary record and applicable medical 
principles.

3.  Schedule the veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of any currently present hemorrhoids, 
stress urinary incontinence, stomach pain and 
uterine fibroids.  The claims folder must be made 
available to the examiner for review.  Upon 
examination and review of the entire claims 
folder, the examiner should provide opinions on 
the following:

       a) whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) that 
hemorrhoids first manifested in service and/or 
are related to any disease or injury in service, 
to include as a residual of child birth;
       b) identify the etiology for the veteran's 
stress urinary incontinence and provide opinion 
as to whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) that 
such disability first manifested in service 
and/or is related to any disease or injury in 
service, to include as a residual of child birth;
       c) identify the etiology for the veteran's 
stomach pain and provide opinion as to whether it 
is at least as likely as not (i.e., probability 
of 50 percent or greater) that a chronic 
gastrointestinal disorder first manifested in 
service, is related to any disease or injury in 
service, and/or is caused or aggravated by 
medications used to treat service-connected 
disability; and
       d) identify all currently manifested 
gynecological disorders and provide opinion as to 
whether it is at least as likely as not (i.e., 
probability of 50 percent or greater) that such 
disorder(s) first manifested in service and/or 
are related to any disease or injury in service.

The examiner must provide a rationale for the 
opinion(s) reached with reference to the relevant 
evidentiary record and applicable medical 
principles.

4.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the veteran and her 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

